Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1” on line 18 of page 4 and “32” on line 14 of page 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10” as shown in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the cross sectional shading of the wall 1 (10) below the opening 2 in figure 1 does not agree with the cross sectional shading of the wall 1 (10) above the opening 2.  Since the wall 1 (10) has the same construction above and below the opening 2 as shown in figure 1, the wall 1 (10) should be shown with the same cross sectional shading.  Additionally, the reference characters “30” in figure 2 and “40” in figure 3 require lead lines indicating the coupling device and the opening device, respectively.  Finally, the lead line in the middle of figure 4 requires a reference character.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    684
    779
    media_image1.png
    Greyscale

Specification
The abstract of the disclosure is objected to because “between on one side” on line 6 is grammatically awkward and confusing.  Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because the applicant should avoid referring to the same element of the invention with different language.  For example, the applicant should avoid referring to element 33 as “two telescopic parts” on lines 13-14 of page 5 and as “a distal end” on line 16 of page 5.  Also see “the opener 20” on line 11 of page 6 and “window 20” on line 14 of page 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “[r]ecreational” on line 1 of claim 1 render the claims indefinite because they require an article preceding “[r]ecreational”.
	Recitations such as “a wall opening recessed therein” on line 2 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  The recitation implies that the opening does not extend through the wall, however, the drawings show the opening 2 extending through the wall.
	Recitations such as “the window” on line 7 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the edge of wall opening” on lines 8-9 of claim 1 render the claims indefinite because they are grammatically incorrect and confusing.  It is suggested that the applicant insert --the-- following “of” to avoid confusion.
	Recitations such as “a one of the” on line 9 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  It is suggested the applicant delete “a” to avoid confusion.
	Recitations such as “from another of the opening device and a coupling device” on line 11 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  It is suggested the applicant change “another” to --the other-- to avoid confusion.
	Recitations such as “a coupling device” on line 11 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the coupling device set forth on line 10 of claim 1.
	Recitations such as “[r]ecreational” on line 1 of claim 2 render the claims indefinite because they require an article preceding “[r]ecreational”.
	Recitations such as “[r]ecreational” on line 1 of claim 3 render the claims indefinite because they require an article preceding “[r]ecreational”.
	Recitations such as “is bounded by a resilient wall” on line 2 of claim 3 render the claims indefinite because it is unclear how the ball cup can be surrounded by a resilient wall when the ball cup comprises the resilient wall.
	Recitations such as “[r]ecreational” on line 1 of claim 4 render the claims indefinite because they require an article preceding “[r]ecreational”.
	Recitations such as “in particular” on line 2 of claim 4 render the claims indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation of plastic, and the claim also recites polyethylene, polypropylene and polyamide which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Recitations such as “selected from a group of” on line 2 of claim 4 render the claims indefinite because it is unclear if the applicant is attempting to set forth a Markush group.  If the applicant is attempting to set forth a Markush group, it is suggested that the applicant use the customary language “selected from the group consisting of” to avoid confusion.
	Recitations such as “[r]ecreational” on line 1 of claim 5 render the claims indefinite because they require an article preceding “[r]ecreational”.
	Recitations such as “[r]ecreational” on line 1 of claim 6 render the claims indefinite because they require an article preceding “[r]ecreational”.
	Recitations such as “the ball cup from the proximal end of the opening device” on line 3 of claim 6 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to set forth that the ball cup extends from the proximal end of the opening device?
	Recitations such as “[o]pening” on line 1 of claim 7 render the claims indefinite because they require an article preceding “[o]pening”.
	Recitations such as “and/or” on line 1 of claim 7 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” and “or”?  
	Recitations such as “the type” on line 1 of claim 7 render the claims indefinite because they lack antecedent basis.
	Finally, claim 7 is rejected because it is unclear what the applicant is attempting to recite.  It appears that the applicant is improperly attempting to recite the subcombination of the opening device of claim 1 and/or the subcombination of the coupling device of claim 1.  If the applicant wishes to recite the subcombination of the opening device or the subcombination of the coupling device, it is suggested that the applicant draft independent claims for each of the subcombinations.  It should be noted that if the applicant were to draft such claims, a restriction based on original presentation may be in order.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 101 46 920 in view of Schnitzius (US 4118131).  DE 101 46 920 discloses a recreational vehicle 12 comprising a space enclosed by walls 14, wherein at least one of the walls 14 is provided with a wall opening 28 (fig. 3) recessed therein and surrounded by an edge (labeled below) with an openable panel 18 which is adjustable between a closed state closing off the opening, as shown in figure 2, and at least one wholly or partially opened state, as shown in figure 3, which panel is provided with at least one opening device 38 with which the panel is fixable in the at least one wholly or partially opened state, wherein the opening device comprises a proximal end (labeled below) and an opposite distal end (labeled below) and is connected at the distal end to the window 18, characterized in that the proximal end of the opening device 38 is coupled to the edge of wall opening.
	DE 101 46 920 is silent concerning a ball joint connector.
	However, Schnitzius discloses a ball joint 10 comprising a ball head 2 which extends from a one of the opening device and a coupling device 1, that the ball joint 10 comprises a ball cup 3 which extends from another of the opening device 11 and a coupling device, wherein during operation the ball head 2 is enclosed for radial movement in the ball cup 3 and wherein the ball head 2 is releasable from the ball cup 3 and re-placeable therein under the influence of a force effect exerted manually between the ball cup and ball head as set forth on lines 38-50 of column 2 (claim 1);
	at least one of the ball head and the ball cup 3 is elastically deformable so as to allow release of the ball head 2 from the ball cup 3 and introduction of the ball head 2 into the ball cup 3 (claim 2);
	the ball cup 3 is bounded by a resilient wall since the material of the ball cup and the lugs 5 are made from the same resilient thermoplastic resin (claim 3);
	that the wall of the ball cup 3 comprises a number of movable strips 5, which strips 4 are mutually connected at a base defined by the ball cup 3 (claim 5);
the ball head 2 extends from the coupling device 1 and the ball cup 3 from a proximal end of the opening device 11 as shown in figure 8 of Schnitzius (claim 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide DE 101 46 920 with a ball and socket joint, as taught by Schnitzius, to increase the ease with which the ball can be inserted into the socket while preventing accidental withdrawal of the ball from the socket.
	With respect to claim 7, the combination of the teachings of DE 101 46 920 and Schnitzius discloses the use of the coupling device of claim 1 in the recreational vehicle of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DE 101 46 920 in view of Schnitzius as applied to claims 1-3 and 5-7 above, and further in view of Ito (US 3759555).  DE 101 46 920, as modified above, discloses that the wall of the ball cup 3 is formed from a plastic as set forth on line 19 of column 2, but is silent concerning the plastic comprising one of polyethylene, polypropylene and polyamide.
However, Ito discloses a ball cup 10 comprising polyamide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the ball cup of DE 101 46 920, as modified above, with a polyamide construction, as taught by Ito, to provide for high durability and strength performance of the ball cup.

    PNG
    media_image2.png
    1659
    1122
    media_image2.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634